Reasons for Allowance
The terminal disclaimer filed on 12/13/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,850,703 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding Claim 1, the prior art of record fails to disclose, teach, or suggest “execute a process of starting vehicle control based on the control information, and execute an authentication process on usage authority of the control information concurrently, the authentication process being executed based on subscription information of all service providers having the usage authority of the control information, wherein: the subscription information of all service providers is constituted in a block chain, and one or more ECU in the plurality of ECUs function as a node that manages the block chain”.

Regarding Claim 6, the prior art of record fails to disclose, teach, or suggest “executing a process of starting vehicle control based on the control information; and executing an authentication process on usage authority of the control information concurrently, the authentication process being executed based on subscription information of all service providers having the usage authority of the control information, wherein: the subscription information of all service providers is constituted in a block chain, and one or more ECU in the plurality of ECUs function as a node that manages the block chain”.

Regarding Claim 7, the prior art of record fails to disclose, teach, or suggest “executing a process of starting vehicle control based on the control information; and executing an authentication process on usage authority of the control information concurrently, the authentication process being executed based on subscription information of all service providers having the usage authority of the control information, wherein: the subscription information of all service providers is constituted in a block chain, and one or more ECU in the plurality of ECUs function as a node that manages the block chain”.

Regarding Claim 8, the prior art of record fails to disclose, teach, or suggest “execute a process of starting vehicle control based on the acquired control information, and execute an authentication process on usage authority of the control information concurrently, the authentication process being executed based on subscription information of all service providers having the usage authority of the control information, wherein: the subscription information of all service providers is constituted in a block chain, and one or more ECU in the plurality of ECUs function as a node that manages the block chain”.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORLANDO BOUSONO whose telephone number is (571)270-5261. The examiner can normally be reached Monday - Friday 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/ORLANDO BOUSONO/Primary Examiner, Art Unit 2685